IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,905




EX PARTE ANTHONY DWAYNE JONES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR2001-019-1 IN THE 22ND JUDICIAL DISTRICT COURT
FROM COMAL COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of forgery and
sentenced to three years’ imprisonment after the adjudication of his original deferred adjudication
community supervision. 
            Applicant contends that he was denied adequate notice that he would be considered for
release on mandatory supervision by the Texas Board of Pardons and Paroles under the discretionary
mandatory-supervision statute, Tex. Code Crim. Proc. art. 42.18, § 8(c).  We remanded this
application to the trial court for findings of fact and conclusions of law.
            Based on documentation provided by the Texas Department of Criminal Justice–Review and
Release Processing Division, the trial court determined that Applicant did not receive notice of the
specific month and year during which he would be considered for mandatory-supervision release
before the Board of Pardons and Paroles’s decisions in December of 2006, and November of 2008
to deny Applicant release on mandatory supervision.  Pursuant to our opinion in Ex parte Retzlaff,
135 S.W.3d 45,50 (Tex. Crim. App. 2004), we find that Applicant is entitled to relief.  The Board
of Pardons and Paroles shall review Applicant for release on mandatory-supervision within 60 days
of the date on which this Court’s order is issued and shall provide Applicant with timely notice of
the review such that Applicant has at least 30 days in which to submit any materials that he wishes
the Board of Pardons and Paroles to consider when making its decision.  If the Parole Panel denies
Applicant release to mandatory supervision, it shall provide Applicant with a written explanation of
the reasons for the denial.  
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: April 30, 2008
Do not publish